Citation Nr: 0733537	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for tinnitus.  

The veteran has also appealed a December 2004 decision, which 
granted a 50 percent evaluation for PTSD, effective January 
2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Tinnitus was initially manifested many years after the 
veteran's separation from military service, and is not 
otherwise shown to be related to such service.  

3.  The veteran's post-traumatic stress disorder results in 
symptoms most nearly approximating that of occupational and 
social impairment with reduced reliability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 

2.  The criteria for the assignment of an initial rating in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

As previously note, the veteran had service in the United 
States Marine Corps from August 1966 to August 1968.  He 
served in Vietnam as a mortar man, and has stated that he was 
not issued any ear protection.  The veteran contends that his 
tinnitus is related to in-service exposure to excessive 
noise.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West,, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  

The available service medical records and outpatient 
treatment reports do not reference tinnitus.  The post 
service medical reports also do not etiologically relate the 
veteran's tinnitus to any event of service.

In fact, the veteran stated at his November 2004 examination 
that his hearing loss began sometime in the 1970s, but he did 
not narrow the date any further, according to the VA 
examiner.  The VA examiner then reviewed the medical records, 
including a hearing examination conducted in August 1966, 
which revealed normal hearing.  The VA examiner found that 
the veteran had sensorineural hearing loss in the right ear, 
and that this was caused by service.  However, the examiner 
specifically stated that the veteran's tinnitus was not 
incurred in service.  The examiner noted that the veteran 
stated that his tinnitus began in the 1970s, well after 
discharge, and therefore found that it was not likely that 
the veteran's tinnitus occurred as a result of service.

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as noise due to mortar 
fire, and he is competent to report symptoms of ringing in 
the ear.  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Although a lay person is competent to testify as 
to symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  It is in this 
regard, that the veteran's evidence in support of his claim 
is lacking.  Even though there is competent evidence that the 
veteran was exposed to noise due to mortar fire in service 
and he is competent to testify to observable symptoms such as 
a ringing in the ears, there is no competent evidence which 
relates his tinnitus to the noise exposure in service.   

In this case, the Board finds that the VA opinion is highly 
probative because it was based upon the veteran's reported 
history, audiometric examination of the veteran, and a review 
of the claims file.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The veteran's own implied assertions that his 
tinnitus are related to excessive noise exposure in service 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that the 
veteran has the expertise to render a medical opinion, nor 
has he submitted any medical evidence to support his 
contentions.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for tinnitus is not warranted.  The 
preponderance of the evidence of record is against the 
veteran's claim of entitlement to service connection for 
tinnitus disability, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Post-Traumatic Stress Disorder

The veteran is currently service-connected for PTSD, but 
believes that he is entitled to a rating higher than fifty 
percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF between 51 and 60 is 
assigned for moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or coworkers).  A GAF 
of 41 to 50 is assigned for serious symptoms (e.g. suicidal 
ideation, severe obsessional needs, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
70 percent rating for PTSD.  

In November 2004, the veteran was provided a VA examinations 
to determine the extent of his PTSD.  The veteran was 
assigned a GAF of 57.  The examiner explained that the 
veteran's functioning was mildly to moderately impaired.  The 
veteran has maintained a job, marriage, and friendships for 
over twenty years.  The veteran has experienced some 
conflicts with co-workers and supervisors.  Although the 
veteran recently retired from his job with the state 
government in December 2003, at the time of the examination, 
the veteran had been employed at a bar for nearly a year.  
The veteran reported that he got along well with both the 
bar's patrons and his supervisor.  

The veteran apparently received Social Security disability 
benefits as a result of his psychological problems.  The 
Board has reviewed these records, including an examination 
that was apparently performed in November 2005.  The Board 
notes that the veteran's ability in a number of areas on the 
evaluation was "markedly limited," including areas such as: 
"the ability to interact with the general public," "the 
ability to accept instructions and respond appropriately to 
criticism from supervisors," and "the ability to get along 
with coworkers or peers without distracting them or 
exhibiting behavioral extremes."  The veteran asserted that 
his mental and physical problems made him unable to work.  
The social security examiner stated that this assertion was 
consistent with available evidence.  The social security 
examiner also noted, however, that the veteran's functional 
limitation due to his mental disorder (PTSD) was "moderate" 
in all areas, except for "episodes of decompensation, each 
of extended duration," which the examiner had insufficient 
evidence to rate.  

In November 2006, the veteran was provided a second VA 
examination.  The veteran reported that he remained married 
to his wife, and that although he angered more easily, he has 
not been violent.  Both the veteran and his wife enjoy 
traveling together; this is a major leisure activity, 
although the veteran has barely any other social 
relationships.  The veteran reports that he has never been 
violent or assaultive, and, other than a traffic citation, 
has had no other problems with the law.  The veteran reported 
that he was negatively affected by the current war in Iraq.  
The examiner noted that the veteran had a number of scratches 
on his legs and also noted that the veteran scratched his 
legs when discussing anything that the veteran found to be 
emotionally disturbing.  The veteran reported that he did not 
intend to commit suicide.  On examination, his rate and flow 
of speech was normal and lacked irrelevancies, 
illogicalities, or obscurities.  The veteran was oriented to 
time, place and person, and had no impairment of though 
process or ability to communicate.  He did not have symptoms 
of panic attacks, and he denied ritualistic behavior, 
delusions or hallucinations.  It appears that as of November 
2006, the veteran was completely retired and no longer worked 
at the bar he described in the November 2004 VA exam.  The 
diagnosis was PTSD with a GAF scale score of 50.

After a careful review of all the available evidence, the 
Board finds that the symptoms of the veteran's PTSD are 
insufficient to be productive of a higher rating.  The 
evidence overall fails to show that the veteran's PTSD 
symptoms that more nearly approximate the criteria for a 
higher rating.

Although the veteran is estranged from his first wife and 
their son, the Board notes that the veteran has continued to 
maintain a relationship with his current wife, and that the 
two of them travel together.  The veteran also has not 
committed any violent acts, or otherwise violated the law.  
As discussed above, the social security examiner stated 
veteran's PTSD only caused moderate functional limitation.

Although the veteran has received a GAF of 50, and although 
this, as discussed above, includes "serious symptoms" and 
"serious impairment in social, occupational, or school 
functioning," the Board notes that the veteran maintains a 
relationship with his wife, has stated that he is retired, 
and prior to retirement, held a job with the state for 23 
years.

Regarding the diagnostic criteria, the veteran does not have 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran does not have suicidal 
ideation, the veteran was neat and clean at the November 2006 
examination.  He did not have near-continuous panic or 
depression affecting the ability to function independently.  
He did not have impaired impulse control (such as unprovoked 
irritability with periods of violence).  In fact, the veteran 
stated that he was not violent.  The veteran was spatially 
oriented.  He did not neglect his personal appearance and 
hygiene, and although it appears that the veteran may have 
some impairment in adapting to stressful circumstances 
(including work or a worklike setting), the Board finds that 
this impairment does not rise to the level necessary to 
substantiate a 70 percent disability rating.  

The Board finds that a staged rating is unnecessary in this 
case, as the rating is not being increased.  Additionally, 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected PTSD so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 (2007), is not warranted.  Accordingly, the 
veteran's request for an increased rating for PTSD must be 
denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the Veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided VCAA 
notice letters to the veteran in February 2004 and in June 
2004, prior to the initial adjudication of the claims.  The 
VCAA letter notified the veteran of what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by the VA.  The 
letter also stated that the veteran should submit any medical 
evidence in his possession that pertains to the claim.  The 
veteran also was sent notice in June 2005 stating that he 
should submit any information or evidence that he had not 
previously told VA about.  The Board finds that VA has 
satisfied the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claims 
were subsequently readjudicated in a supplemental statement 
of the case.  The veteran has not been prejudiced.  The 
record establishes that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, social security records, and VA treatment 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).  The veteran has received multiple psychological 
examinations in connection with his claim.  The veteran also 
received an audiological examination with regard to his 
claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)





ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


